J-A27044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER BOCELLI                        :
                                               :
                       Appellant               :   No. 955 EDA 2020

              Appeal from the PCRA Order Entered March 4, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0004064-1990


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                              FILED: FEBRUARY 8, 2021

        Appellant, Christopher Bocelli, appeals, pro se, from the order

dismissing his “Petition to Open and Vacate Judgment.” We affirm.

        This Court has previously summarized the extensive procedural history

of this case, which we set forth only to the extent relevant to our resolution

of the instant petition.1 On July 19, 1991, a jury convicted Appellant of murder

of the first degree, robbery, aggravated assault, and criminal conspiracy.2 On

February 8, 1995, the trial court sentenced Appellant to life imprisonment on


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   See Commonwealth v. Bocelli, No. 2444 EDA 2019, unpublished
memorandum at 1-3 (Pa. Super. filed Dec. 19, 2019); Commonwealth v.
Bocelli, No. 2476 EDA 2017, unpublished memorandum at 2-5 (Pa. Super.
filed Feb. 21, 2018); Commonwealth v. Bocelli, No. 1386 EDA 2015,
unpublished memorandum at 1-3 (Pa. Super. filed Feb. 19, 2016).
2   18 Pa.C.S. §§ 2502(a), 3701(a), 2702(a), and 903, respectively.
J-A27044-20



the murder charge and concurrent terms of imprisonment on the robbery and

conspiracy charges. Appellant filed a timely notice of appeal, and this Court

affirmed his judgment of sentence on October 19, 1995. Appellant filed a

petition for allowance of appeal with our Supreme Court, which the Court

denied on June 17, 1996. Appellant did not seek review with the United States

Supreme Court.

        On March 26, 2001, Appellant filed his first petition pursuant to the Post

Conviction Relief Act (“PCRA”).3         On December 28, 2005, the PCRA court

dismissed the petition and granted Appellant’s appointed counsel petition to

withdraw as counsel. On March 26, 2007, this Court vacated the PCRA court’s

December 28, 2005 order and remanded for further proceedings based upon

a failure of compliance with the procedures set forth in Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988) (en banc). Subsequent PCRA counsel filed a petition

to withdraw and no-merit letter, and on March 25, 2011, the PCRA court

entered an order granting the petition to withdraw and dismissing the PCRA

petition. Appellant did not appeal from this order.

        Since the date of the dismissal of his first PCRA petition, Appellant has

“filed a multitude of petitions, including multiple PCRA petitions, applications,

and appeals, in the [Court of Common Pleas], this Court, the Supreme Court

of Pennsylvania, and the Commonwealth Court of Pennsylvania, all of which

____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

                                           -2-
J-A27044-20



the courts denied.” See Commonwealth v. Bocelli, No. 2444 EDA 2019,

unpublished memorandum at 2 (Pa. Super. filed Dec. 19, 2019) (citation

omitted).

       On February 13, 2020, Appellant filed the instant pro se petition in the

Court of Common Pleas. The following day, the court issued a notice pursuant

to Pa.R.Crim.P. 907 informing Appellant of its intent to dismiss the petition,

which the court treated as a PCRA petition. Appellant filed a response to the

Rule 907 notice, and on March 4, 2020 the lower court entered an order

dismissing the petition. Appellant filed a timely notice of appeal of this order.4

       Appellant raises the following issues on appeal:

       I. Was appellate counsel ineffective for failing to file notice of
       appeal for the purpose of direct appeal from the order of the lower
       court dated November 21, 1991?

       II. Is the order of the lower court, dated 02/13/1995, which
       evidenced the resentencing of Bocelli, void for having been
       created upon proceeding before tribunal which lacked jurisdiction
       and statutory authorization?

       III. Did the lower court improperly terminate trial on July 19, 1991
       without a verdict or guilty plea being accepted before an open
       court?

Appellant’s Brief at 1 (suggested answers and unnecessary capitalization

omitted).



____________________________________________


4On April 29, 2020, the trial court filed a notice pursuant to Rule of Appellate
Procedure 1925(a) stating that it was relying on the reasons set forth in its
February 14, 2020 Rule 907 notice and its March 4, 2020 order dismissing the
PCRA petition.

                                           -3-
J-A27044-20



      Initially, we must address whether the Court of Common Pleas properly

treated Appellant’s “Petition to Open and Vacate Judgment” as a PCRA

petition. In his petition, Appellant asserted that his judgment is void based

on the fact that the record does not contain evidence that he pleaded guilty

or that a guilty verdict was entered against him. Petition to Open and Vacate

Judgment, 2/13/20, ¶¶5-10, 13-14, 17-20.         Appellant therefore requested

that the Court of Common Pleas vacate his judgment of sentence of life

imprisonment and order his immediate release as any further detention would

constitute a violation of his due process rights. Id., ¶¶7, 9, 14, 16, 21.

      These claims are properly addressed as a writ of habeas corpus. As this

Court has held, “a claim that a defendant’s sentence is illegal due to the

inability of the [Department of Corrections] to ‘produce a written sentencing

order related to [his] judgment of sentence’ constitutes a claim legitimately

sounding in habeas corpus.” Joseph v. Glunt, 96 A.3d 365, 368 (Pa. Super.

2014) (quoting Brown v. Department of Corrections, 81 A.3d 814, 814

(Pa. 2013) (per curiam)).     The writ of habeas corpus “lies to secure the

immediate release of one who has been detained unlawfully, in violation of

due process.” Id. at 369 (citation omitted). The writ is an “extraordinary

remedy” that may only be invoked when all other remedies have been

exhausted or are unavailable. Commonwealth v. Smith, 194 A.3d 126, 138

(Pa. Super. 2018) (citation omitted). “[A]n appellate court will review a grant

or denial of a petition for writ of habeas corpus for abuse of discretion, but for

questions of law, our standard of review is de novo, and our scope of review

                                      -4-
J-A27044-20



is plenary.” Commonwealth v. McClelland, 233 A.3d 717, 732 (Pa. 2020)

(quoting Commonwealth v. Judge, 916 A.2d 511, 521 n.13 (Pa. 2007)).

      This Court addressed the issues Appellant raises in the instant petition

in our prior decision affirming the Court of Common Pleas’ denial of Appellant’s

November 6, 2014 petition for writ of habeas corpus:

      The certified record establishes a jury convicted Appellant of first-
      degree murder, robbery, aggravated assault, and conspiracy.
      When a person is found guilty of first-degree murder, the only
      possible sentences are death or life imprisonment without parole.
      18 Pa.C.S. § 1102(a).[8] Further, the certified record contains the
      transcript from the sentencing hearing and the sentencing sheet,
      both of which confirm Appellant was sentenced to life
      imprisonment without parole, 10 to 20 years’ incarceration for
      robbery, and 5 to 10 years’ incarceration for criminal conspiracy.
      A failure to provide a written sentencing order does not provide
      Appellant relief. See Joseph, 96 A.3d at 370.

           A version of this statute was in effect when the trial court
         [8]

         sentenced Appellant. See 18 Pa.C.S. § 1102 (1983).

Commonwealth v. Bocelli, No. 1386 EDA 2015, unpublished memorandum

at 5-6 (Pa. Super. filed Feb. 19, 2016). As this Court has previously rejected

the issues raised by Appellant in his current petition, we need not address

them further. See Zane v. Friends Hospital, 836 A.2d 25, 29 n.6 (Pa. 2003)

(under the law of the case doctrine, “an appellate court may not alter the

resolution of a legal question previously decided by the same appellate court”)

(citation omitted); Commonwealth v. McCandless, 880 A.2d 1262, 1267-

68 (Pa. Super. 2005) (same).

      Appellant also asserts arguments in his petition that the trial court was

without jurisdiction to impose his February 8, 1995 sentence and that his


                                      -5-
J-A27044-20



sentence was illegal. Petition to Open and Vacate Judgment, 2/13/20, ¶¶11,

12. These claims fall within the purview of the PCRA. See 42 Pa.C.S. § 9542

(“Th[e PCRA] provides for an action by which persons . . . serving illegal

sentences may obtain collateral relief.”); 42 Pa.C.S. § 9543(a)(2)(viii)

(providing that a petitioner may bring a claim that the judgment was issued

by a tribunal that lacked jurisdiction to hear the case); Commonwealth v.

Larkin, 235 A.3d 350, 355 (Pa. Super. 2020) (en banc) (PCRA is intended as

sole means of achieving post-conviction relief and subsumes writ of habeas

corpus unless the PCRA cannot provide a potential remedy).

     The PCRA contains a strict one-year time bar for all filings under that

statute measured from the date the judgment of sentence becomes final. 42

Pa.C.S. § 9545(b)(1). A PCRA petition may be filed beyond the one-year time

period only if the petitioner alleges and proves one of three statutory

exceptions relating   to   interference by government officials with the

presentation of the claim, newly discovered facts, or a newly recognized

retroactive constitutional right. Id.; Commonwealth v. Anderson, 234 A.3d

735, 738 (Pa. Super. 2020).      Any petition attempting to invoke these

exceptions “shall be filed within one year of the date the claim could have

been presented.”   42 Pa.C.S. § 9545(b)(2).    The PCRA’s time limitations

implicate our jurisdiction and may not be altered or disregarded in order to

address the underlying merits of a claim. Commonwealth v. Laboy, 230

A.3d 1134, 1137 (Pa. Super. 2020).




                                     -6-
J-A27044-20



       In this case, the judgment of sentence was issued on February 8, 1995

and was affirmed by this Court on October 19, 1995. Our Supreme Court

denied Appellant’s petition for allowance of appeal on June 17, 1996, and

Appellant did not seek review with the United States Supreme Court.

Therefore, Appellant’s judgment of sentence became final on September 15,

1996, upon the expiration of the time for filing a petition for writ of certiorari

with the United States Supreme Court. See 42 Pa.C.S. § 9545(b)(3) (“For

purposes of th[e PCRA], a judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.”); U.S.Sup.Ct.R. 13 (petition for writ of certiorari must

be filed within 90 days of judgment). The instant petition filed on February

13, 2020 was thus untimely under the PCRA. 42 Pa.C.S. § 9545(b)(1).

       Therefore, the PCRA court lacked jurisdiction to hear Appellant’s claims

unless Appellant pleaded and proved one of the three statutory exceptions to

the one-year time bar. Id.; Anderson, 234 A.3d at 738. Appellant did not

cite any of the three timeliness exceptions in his petition nor can any of the

allegations contained in the petition be fairly construed as attempting to

invoke any of the exceptions.5

____________________________________________


5  Appellant alleged in his petition that applying the one-year time bar
“prejudices and prevents [him] from presenting his entire argument and
allowing his entire case to be reviewed.” Petition to Open and Vacate
Judgment, 2/13/20, ¶15. However, Appellant’s bald claim of prejudice did not



                                           -7-
J-A27044-20



       Accordingly, to the extent that Appellant’s petition raises claims under

the PCRA, these were properly dismissed by the Court of Common Pleas as

untimely.    See Larkin, 235 A.3d at 355 (petitioner may not escape PCRA

time-bar by raising PCRA issues in a writ of habeas corpus).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/21


____________________________________________


invoke any of the three statutory exceptions that serve as the only means by
which a PCRA petitioner may escape the jurisdiction-stripping effect of the
time bar. 42 Pa.C.S. § 9545(b)(1); Commonwealth v. Ali, 86 A.3d 173, 177
(Pa. 2014).
In his response to the Rule 907 notice, Appellant cites the interference by
government officials and newly discovered fact exceptions to the PCRA time
bar. Response to Court Notice, 3/2/20, ¶¶6, 8, 10. However, these claimed
exceptions are unavailing as Appellant did not plead them in his petition. 42
Pa.C.S. § 9545(b)(1); Anderson, 234 A.3d at 738. In any event, Appellant’s
claim of governmental interference would fail as his allegations relate to
actions by the Department of Corrections in 1991 and 1995, long outside the
one-year period in which a PCRA petitioner may invoke the PCRA timeliness
exceptions. Response to Court Notice, 3/2/20, ¶¶4-8; see 42 Pa.C.S. §
9545(b)(2). In addition, while Appellant claims that the Court of Common
Pleas’ August 6, 2019 order dismissing his prior habeas corpus petition was a
new fact that allowed him to evade the PCRA time bar, Response to Court
Notice, 3/2/20, ¶10, “judicial determinations are not facts” and therefore a
court ruling cannot trigger the newly discovered fact exception of the PCRA.
Commonwealth v. Watts, 23 A.3d 980, 986-87 (Pa. 2011).

                                           -8-